*608MEMORANDUM **
Oscar Limon-Fitch, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Hughes v. Ashcroft, 255 F.3d 752, 755 (9th Cir.2001), and we deny the petition for review.
The IJ did not err in concluding that Limon-Fitch did not acquire United States citizenship at birth from his mother. See 8 U.S.C. § 1401(a)(7)(1954); Runnett v. Shultz, 901 F.2d 782, 783 (9th Cir.1990) (theory of constructive residence does not apply in citizenship transmission case).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.